Campbell, J.,
delivered the opinion of the court.
Although the complainants did not have a judgment, they had obtained a lien on the goods by the levy of their attachment, and this gave them standing in the Chancery Court to contest as fraudulent the claim of Cogburn, by virtue of his attachment for rent, which had been first levied, and under which the goods were about to be sold, but which, if collusive and fraudulent, cannot be allowed to appropriate the goods to the prejudice of the rights of the complainants. Their right to maintain the bill is well sustained by authority. Bump on Fraudulent Conveyances, 513; Stone v. Anderson, 6 Foster (N. H.), 506; Tappan v. Evans, 11 N. H. 311; Falconer v. Freeman, 4 Sandf. Ch. 565; Grreenleaf v. Mumford, 30 How. Pr. 30; Rinchey v. Stryker, 28 N. Y. 45; Heyneman v. Dannenberg, 6 Cal. 376.

Recree affirmed and cause remanded for answer.